United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2174
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Don C. Brown,                           *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 7, 2008
                                Filed: May 8, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Don C. Brown pleaded guilty to three counts of distributing a mixture or
substance containing cocaine base (crack), in violation of 21 U.S.C. § 841(a)(1) and
(b)(1). At sentencing, the district court1 imposed a 46-month prison sentence to run
consecutively to an undischarged prison sentence imposed in another case for
violating supervised release. Brown’s counsel has moved to withdraw and filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district court
erred in making the sentence consecutive to the supervised-release revocation

      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
sentence. In a supplemental brief, Brown adds that his sentence is greater than
necessary to satisfy the statutory sentencing goals.

       We conclude that the sentence, at the bottom of the advisory Guidelines range,
is not unreasonable. See United States v. Harris, 493 F.3d 928, 932 (8th Cir. 2007)
(sentence within advisory Guidelines range is presumptively reasonable), cert. denied,
128 S. Ct. 1263 (2008); United States v. Winston, 456 F.3d 861, 867 (8th Cir. 2006)
(reviewing district court’s decision to impose consecutive sentence for
reasonableness); United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005) (this
court reviews sentence to determine whether district court abused discretion by
imposing unreasonable sentence; describing factors used to review sentence for
reasonableness); see also U.S.S.G. § 5G1.3(c) & comment. (n.3(C)) (addressing
sentencing when defendant commits instant offense while on supervised release for
another offense).

       Finally, after reviewing the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel
leave to withdraw, and we affirm.
                         ______________________________




                                         -2-